Title: John Adams to Abigail Adams, 3 June 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

3 June 1780


I went a few days ago to see the Hotel de Monnoie or the Mint, the Building where all the Kings Coin is cast and stamped. We viewed all the various Machines, from the first melting of the gold and silver, to the final issuing of the shining Morsells. The Metal goes thro many Operations that I have not time to describe. There are many Appartements in the Building the Architecture of which is solid and convenient as well as elegant. Their is a noble Reservoir of Water which is conveyed by Pipes to every Appartement. There is a large Well, by which the Reservoir is supplied.
I was most entertained however with the Cabinet of Minerals, Metals of all sorts, sulphurs &c., and every Thing that had any Relation to silver and gold. There is a vast Variety—very curious and in nice order. How should I delight to spend my days in such Enquiries into Nature, if I were not necessitated by every Tye, to devote all my Moments to other Uses.—I send you an Extract from an English Newspaper, for the Amusement of your Friend.
